Per Curiam,
It is conceded by appellant’s counsel that the questions raised by this appeal, as will appear from the assignments of error and the statement of the questions involved, have all been decided adversely to their contention in the case of Wright v. Adams Express Co., 43 Pa. Superior Ct. 40, which was affirmed by the Supreme Court in an opinion reported in 230 Pa. 635. They suggest, however, that that case is now pending in the United States supreme court on writ of error, and they propound the question whether this appeal should be disposed of pending a decision of the points involved by the United States supreme court. They further suggest that there are many cases now pending in the courts of Philadelphia county, and we assume there are others in other courts, raising the same questions. It is not stated, however, nor can it be with certainty, when the writ of error in the supreme court of the United States will be heard and disposed of, and under the circumstances we are not convinced that we ought to delay the decision of this case until that time.
The judgment is affirmed.